As filed with the Securities and Exchange Commission on September 21, 2011 1933 Act Registration No. 333-162441 1940 Act Registration No. 811-22338 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 22 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 23 [X] LEGG MASON GLOBAL ASSET MANAGEMENT TRUST (Exact Name of Registrant as Specified in Charter) 100 International Drive Baltimore, Maryland 21202 (Address of principal executive offices) Registrant's telephone number, including area code: (410) 539-0000 Name and address of agent for service: Copy to: RICHARD M. WACHTERMAN, ESQ. Legg Mason & Co., LLC 100 International Drive Baltimore, Maryland 21202 (Name and address of agent for service) ARTHUR C. DELIBERT, ESQ. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: [ ] immediately upon filing pursuant to Rule 485(b) [X] on October 23, 2011, pursuant to Rule 485(b) [ ] 60 days after filing pursuant to Rule 485(a)(1) [ ] on , pursuant to Rule 485(a)(1) [ ] 75 days after filing pursuant to Rule 485(a)(2) [ ] on, pursuant to Rule 485(a)(2) If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment No. 22 is being filed pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended (the “Securities Act”), solely to designate October 23, 2011 as the new effective date for Post-Effective Amendment No. 20 filed pursuant to Rule 485(a) under the Securities Act on June 10, 2011. This Amendment relates solely to the Legg Mason BW Classic Large Cap Value Fund (the “Fund”), a series of Legg Mason Global Asset Management Trust (the “Registrant”). This Amendment does not supersede or amend any disclosure in the Registrant‘s registration statement relating to any other series of the Registrant. Legg Mason Global Asset Management Trust Contents of Registration Statement This Registration Statement consists of the following papers and documents: Contents of Registration Statement Part A. The Prospectus of the Fund is incorporated by reference to Post-Effective Amendment No. 20 to the Registrant’s Registration Statement, as filed with the Securities and Exchange Commission on June 10, 2011 (0000898432-11-000762) (“PEA 20”). Part B. The Statement of Additional Information of the Fund is incorporated by reference to PEA 20. Part C. - Other Information Signature Page Legg Mason Global Asset Management Trust Part C. Other Information Item 28. Exhibits (a) (i) Certificate of Trust (11) (ii) Amended and Restated Declaration of Trust (12) (iii) Amended Schedules A and B to the Amended and Restated Declaration of Trust (22) (b) Bylaws, as amended and restated (12) (c) Instruments defining rights of security holders with respect to Legg Mason Global Asset Management Trust are contained in the Amended and Restated Declaration of Trust, as amended, and Bylaws, as amended and restated, which are incorporated by reference to Exhibits (a) and (b) of Item 28 of Part C herein. (d) (i) Management Agreement – Legg Mason International Opportunities Bond Fund (12) (ii) Subadvisory Agreement – Legg Mason International Opportunities Bond Fund (12) (iii) Management Agreement – Legg Mason Manager Select Large Cap Growth Fund and Legg Mason Manager Select Large Cap Value Fund (12) (iv) Advisory Agreement – Legg Mason Manager Select Large Cap Growth Fund and Legg Mason Manager Select Large Cap Value Fund (12) (v) Subadvisory Agreement – Legg Mason Manager Select Large Cap Growth Fund (12) (vi) Schedule of Subadvisory Agreements Omitted From Registration Statement - Legg Mason Manager Select Large Cap Growth Fund and Legg Mason Manager Select Large Cap Value Fund (12) (vii) Management Agreement – Legg Mason Strategic Real Return Fund (13) (viii) Advisory Agreement – Legg Mason Strategic Real Return Fund (13) (ix) Subadvisory Agreement with Batterymarch Financial Management, Inc.– Legg Mason Strategic Real Return Fund (13) (x) Subadvisory Agreement with ClearBridge Advisors, LLC– Legg Mason Strategic Real Return Fund (13) (xi) Subadvisory Agreement with Western Asset Management Company – Legg Mason Strategic Real Return Fund (13) (xii) Subadvisory Agreement with Western Asset Management Company Limited in London – Legg Mason Strategic Real Return Fund (13) (xiii) Subadvisory Agreement with Western Asset Management Company Ltd. in Japan – Legg Mason Strategic Real Return Fund (13) (xiv) Management and Advisory Agreement – Legg Mason Capital Management Disciplined Equity Research Fund (15) (xv) Subadministration Agreement – Legg Mason Capital Management Disciplined Equity Research Fund (15) (xvi) Management Agreement – Legg Mason BW Diversified Large Cap Value Fund (16) (xvii) Subadvisory Agreement – Legg Mason BW Diversified Large Cap Value Fund (16) (xviii) Management Agreement – Legg Mason BW Absolute Return Opportunities Fund (18) (xix) Subadvisory Agreement – Legg Mason BW Absolute Return Opportunities Fund (18) (xx) Form of Management Agreement – Legg Mason BW Classic Large Cap Value Fund (22) (xxi) Form of Subadvisory Agreement – Legg Mason BW Classic Large Cap Value Fund (22) (e) (i) Distribution Agreement (12) (ii) Amended Appendix A to the Distribution Agreement.Appendix A to the Distribution Agreement was amended on February 25, 2011 to add Legg Mason BW Absolute Return Opportunities Fund.Prior to this filing becoming effective, it is intended that Appendix A to the Distribution Agreement will be amended to add Legg Mason BW Classic Large Cap Value Fund (16) (iii) Anti-Money Laundering Delegation Agreement (12) (iv) Amended Attachment A to the Anti-Money Laundering Delegation Agreement. Attachment A to the Anti-Money Laundering Delegation Agreement was amended on February 25, 2011 to add Legg Mason BW Absolute Return Opportunities Fund. Prior to this filing becoming effective, it is intended that Attachment A to the Anti-Money Laundering Delegation Agreement will be amended to add Legg Mason BW Classic Large Cap Value Fund (16) (v) Form of Dealer Agreement (4) (f) Bonus, profit sharing or pension plans none (g) (i) Custodian Agreement (12) (ii) Amended Appendix A to the Custodian Agreement. Appendix A to the Custodian Agreement was amended on February 25, 2011 to add Legg Mason BW Absolute Return Opportunities Fund.Prior to this filing becoming effective, it is intended that Appendix A to the Custodian Agreement will be amended to add Legg Mason BW Classic Large Cap Value Fund (16) (h) (i) Transfer Agency and Services Agreement (8) (ii) Amended Schedule A to the Transfer Agency and Services Agreement.Schedule A to the Transfer Agency and Services Agreement was amended on February 25, 2011 to add Legg Mason BW Absolute Return Opportunities Fund.Prior to this filing becoming effective, it is intended that Schedule A to the Transfer Agency and Services Agreement will be amended to add Legg Mason BW Classic Large Cap Value Fund (16) (iii) Board Resolutions regarding expense limitation arrangements for Legg Mason BW Absolute Return Opportunities Fund and Legg Mason Strategic Real Return Fund (20) (iv) Board Resolutions regarding expense limitation arrangements for Legg Mason BW International Opportunities Bond Fund (21) (v) Board Resolutions regarding expense limitation arrangements for Legg Mason BW Classic Large Cap Value Fund – to be filed in a subsequent amendment (i) Opinion of counsel – to be filed in a subsequent amendment (j) Consent of Independent Registered Public Accounting Firm – to be filed in a subsequent amendment (k) Financial statements omitted from Item 28 – not applicable (l) Agreement for providing initial capital (12) (m) Amended Shareholder Services and Distribution Plan. Prior to this filing becoming effective, it is intended that Appendix A to the Amended Shareholder Services and Distribution Plan will be amended to add Legg Mason BW Classic Large Cap Value Fund and the distribution and service fees of its classes, as set forth in Legg Mason BW Classic Large Cap Value Fund’s statement of additional information(21) (n) Multiple Class Plan pursuant to Rule 18f-3 (15) (o) Reserved. (p) Code of Ethics for the funds, their investment advisers, and their principal underwriter (i) Legg Mason& Co., LLC (23) (ii) Batterymarch Financial Management, Inc. (5) (iii) Brandywine Global Investment Management, LLC (3) (iv) ClearBridge Advisors, LLC (10) (v) Legg Mason Capital Management, LLC (6) (vi) Western Asset Management Company (7) (vii) Western Asset Management Company Limited in London (7) (viii) Western Asset Management Company Ltd. in Japan (7) (1)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 2 to the Registration Statement of Legg Mason Charles Street Trust, Inc., SEC File No. 333-44423, filed June 2, 1999. (2)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 8 to the Registration Statement of Legg Mason Charles Street Trust, Inc., SEC File No. 333-44423, filed July 23, 2002. (3)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 16 to the Registration Statement of Legg Mason Light Street Trust, Inc., SEC File No. 333-61525, filed February 28, 2006. (4)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 22 to the Registration Statement of Legg Mason Growth Trust, Inc., SEC File No. 33-89090, filed April 27, 2006. (5)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 17 to the Registration Statement of Legg Mason Charles Street Trust, Inc., SEC File No. 333-44423, filed July 27, 2007. (6)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.42 to the Registration Statement of Legg Mason Value Trust,Inc., SEC File No.2-75766, filed July27, 2007. (7)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.116 to the Registration Statement of Legg Mason Partners Income Trust, SEC File No.2-96408, filed September 12, 2008. (8)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 38 to the Registration Statement of Western Asset Funds, Inc., SEC File No. 33-34929, filed April 27, 2009. (9)Incorporated herein by reference to the corresponding exhibit of Post-Effective Amendment No. 24 to the Registration Statement of Legg Mason Charles Street Trust, Inc., SEC File No. 333-44423, filed June 26, 2009. (10)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.148 to the Registration Statement of Legg Mason Partners Equity Trust, SEC File No.33-43446, filed August 26, 2009. (11)Incorporated herein by reference to the corresponding exhibitof the initial Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed October 13, 2009. (12)Incorporated herein by reference to the corresponding exhibitof Pre-Effective Amendment No.1 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed November 30, 2009. (13)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.2 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed February 26, 2010. (14)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.4 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed March 16, 2010. (15)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.8 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed June 23, 2010. (16)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.9 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed August 20, 2010. (17)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.10 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed December 15, 2010. (18)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.13 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed February 25, 2011. (19)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.14 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed February 28, 2011. (20)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.16 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed March 25, 2011. (21)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.18 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed April 25, 2011. (22)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.20 to the Registration Statement of Legg Mason Global Asset Management Trust, SEC File No.333-162441, filed June 10, 2011. (23)Incorporated herein by reference to the corresponding exhibitof Post-Effective Amendment No.31 to the Registration Statement of Legg Mason Tax-Free Income Fund, SEC File No.033-37971, filed July 26, 2011. Item 29. Persons Controlled by or under Common Control with Registrant - None Item 30. Indemnification Reference is made to Article 9 of Registrant’s Amended and Restated Declaration of Trust, which provides, in summary, that to the extent permitted by law, officers and trustees shall be indemnified by Registrant against liabilities and expense incurred by such persons in connection with claims, actions, suits, or proceedings arising out of their offices or duties of employment. In Section 10 of the Distribution Agreement relating to the securities offered hereby, the Registrant agrees to indemnify the Distributor and each person, if any, who controls the Distributor within the meaning of the Securities Act of 1933, as amended (“Securities Act”), against certain types of civil liabilities arising in connection with the Registration Statement or the Prospectuses and Statement of Additional Information. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer, or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 31. Business and Other Connections of Investment Adviser (a)Legg Mason Partners Fund Advisor, LLC (“LMPFA”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of LMPFA have been engaged as director, officer, employee, partner, or trustee. Ted P. Becker CCO, LMPFA Vice President, Legg Mason, Inc. R. Jay Gerken Chairman, President and CEO, LMPFA Director, Chairman, President and CEO, Citi Funds President and CEO, SBFM Thomas C. Mandia Secretary, LMPFA Secretary, Citi Funds Secretary, SBFM Thomas C. Merchant Vice President and Assistant Secretary, LMPFA Secretary, Brandywine Secretary, LMCM Secretary, LMIC Vice President and Secretary, NS Vice President and Secretary, Legg Mason, Inc. Secretary, LeggCo Secretary, The Baltimore Co. Assistant Secretary, Bartlett Secretary, BMML Secretary, FG Secretary, GCIM Secretary, LM Canada Hldg Secretary, LMCF Secretary, LMCRES Secretary, LMIH Secretary, LMIH II Secretary, LMIH Chile Secretary, LM Properties Secretary, LMPAC Secretary, LMREC Secretary, LMREC II Secretary, LMRESA Secretary, LMRC Secretary, LMRG Secretary, LMRP Secretary, LMTS Secretary, LM Tower Secretary, LMCC Secretary, LMCS I Secretary, LMCS II Secretary, LMCS III Secretary, LMCS IV Secretary, LMCS V Secretary, LMRC II Secretary, LMRC Properties Assistant Secretary, LMRES Hldgs Robert B. Shepler Senior Vice President, LMPFA Director and Senior Vice President, Citi Funds Senior Vice President, SBFM (b)Legg Mason Global Asset Allocation, LLC (“LMGAA”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of LMGAA have been engaged as director, officer, employee, partner, or trustee. (c)Batterymarch Financial Management, Inc. (“Batterymarch”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of Batterymarch have been engaged as director, officer, employee, partner, or trustee. William L. Elcock CEO and Director, Batterymarch Director, Batterymarch GP, LLC Investment Officer, SBFM Investment Officer, CFM Francis X. Tracy President, Treasurer, Secretary and CFO, Batterymarch Director, President, Treasurer, and Secretary, Batterymarch GP, LLC (d)Brandywine Global Investment Management, LLC (“Brandywine”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of Brandywine have been engaged as director, officer, employee, partner, or trustee. Thomas C. Merchant Secretary, Brandywine Vice President and Assistant Secretary, LMPFA Secretary, LMCM Secretary, LMIC Vice President and Secretary, NS Vice President and Secretary, Legg Mason, Inc. Secretary, LeggCo Secretary, The Baltimore Co. Assistant Secretary, Bartlett Secretary, BMML Secretary, FG Secretary, GCIM Secretary, LM Canada Hldg Secretary, LMCF Secretary, LMCRES Secretary, LMIH Secretary, LMIH II Secretary, LMIH Chile Secretary, LM Properties Secretary, LMPAC Secretary, LMREC Secretary, LMREC II Secretary, LMRESA Secretary, LMRC Secretary, LMRG Secretary, LMRP Secretary, LMTS Secretary, LM Tower Secretary, LMCC Secretary, LMCS I Secretary, LMCS II Secretary, LMCS III Secretary, LMCS IV Secretary, LMCS V Secretary, LMRC II Secretary, LMRC Properties Assistant Secretary, LMRES Hldgs (e)ClearBridge Advisors, LLC (“Clear Adv”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of Clear Adv have been engaged as director, officer, employee, partner, or trustee. Jeffrey A. Nattans Manager, Clear Adv Director, LMCM Manager, LMIC Director, NS Director, Bartlett Manager, Clear Asset Manager, GCIM Executive Vice President, Legg Mason, Inc. Vice President and Manager, LMIH Director, LMREC Director, LMREC II Director, PCM I Director, PCM II Manager, Royce Director, WAM Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore Peter E. Sundman Manager, President and CEO, Clear Adv Manager, President and CEO, Clear Asset (f)Legg Mason Capital Management, LLC (“LMCM”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of LMCM have been engaged as director, officer, employee, partner, or trustee. Thomas C. Merchant Secretary, LMCM Secretary, Brandywine Vice President and Assistant Secretary, LMPFA Secretary, LMIC Vice President and Secretary, NS Vice President and Secretary, Legg Mason, Inc. Secretary, LeggCo Secretary, The Baltimore Co. Assistant Secretary, Bartlett Secretary, BMML Secretary, FG Secretary, GCIM Secretary, LM Canada Hldg Secretary, LMCF Secretary, LMCRES Secretary, LMIH Secretary, LMIH II Secretary, LMIH Chile Secretary, LM Properties Secretary, LMPAC Secretary, LMREC Secretary, LMREC II Secretary, LMRESA Secretary, LMRC Secretary, LMRG Secretary, LMRP Secretary, LMTS Secretary, LM Tower Secretary, LMCC Secretary, LMCS I Secretary, LMCS II Secretary, LMCS III Secretary, LMCS IV Secretary, LMCS V Secretary, LMRC II Secretary, LMRC Properties Assistant Secretary, LMRES Hldgs William H. Miller III Chairman, CIO and Director, LMCM Managing Member, LMM Jennifer W. Murphy Director, President, CEO and CFO, LMCM COO, LMM Jeffrey A. Nattans Director, LMCM Manager, Clear Adv Manager, LMIC Director, NS Director, Bartlett Manager, Clear Asset Manager, GCIM Executive Vice President, Legg Mason, Inc. Vice President and Manager, LMIH Director, LMREC Director, LMREC II Director, PCM I Director, PCM II Manager, Royce Director, WAM Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore (g)Western Asset Management Company (“WAM”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of WAM have been engaged as director, officer, employee, partner or trustee. Jeffrey A. Nattans Director, WAM Director, LMCM Manager, Clear Adv Manager, LMIC Director, NS Director, Bartlett Manager, Clear Asset Manager, GCIM Executive Vice President, Legg Mason, Inc. Vice President and Manager, LMIH Director, LMREC Director, LMREC II Director, PCM I Director, PCM II Manager, Royce Director, WAMCL Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore (h)Western Asset Management Company Limited in London (“WAMCL”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of WAMCL have been engaged as director, officer, employee, partner or trustee. Jeffrey A. Nattans Director, WAMCL Director, LMCM Manager, Clear Adv Manager, LMIC Director, NS Director, Bartlett Manager, Clear Asset Manager, GCIM Executive Vice President, Legg Mason, Inc. Vice President and Manager, LMIH Director, LMREC Director, LMREC II Director, PCM I Director, PCM II Manager, Royce Director, WAM Director, WAM Tokyo Director, WAM Australia Director, WAM Singapore (i)Western Asset Management Company Ltd. in Japan (“WAM Tokyo”) is an investment adviser registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940.The following is a list of other substantial business activities in which directors, officers or partners of WAM Tokyo have been engaged as director, officer, employee, partner or trustee. Jeffrey A. Nattans Director, WAM Tokyo Director, LMCM Manager, Clear Adv Manager, LMIC Director, NS Director, Bartlett Manager, Clear Asset Manager, GCIM Executive Vice President, Legg Mason, Inc. Vice President and Manager, LMIH Director, LMREC Director, LMREC II Director, PCM I Director, PCM II Manager, Royce Director, WAMCL Director, WAM Director, WAM Australia Director, WAM Singapore Addresses for Item 31: 3040692 Nova Scotia Company (“NS”) 44 Chipman Hill, 10th Floor St. John, New Brunswick E2L 4S6 Canada The Baltimore Company (“The Baltimore Co”) 100 International Drive Baltimore, MD 21202 Bartlett & Co.(“Bartlett”) 36 East Fourth Street Cincinnati, OH45202 Batterymarch Financial Management, Inc. (“Batterymarch”) 200 Clarendon Street Boston, MA 02116 Batterymarch GP, LLC 200 Clarendon Street Boston, MA 02116 BMML, Inc. (“BMML”) 100 International Drive Baltimore, MD 21202 Brandywine Global Investment Management, LLC (“Brandywine”) 2929 Arch Street, 8th Floor Philadelphia, PA 19104 Brandywine Global Investment Management (“BGIM”) Level 9, Leaf B, Tower 42 25 Old Broad Street London, England EC2N 1HQ Brandywine Global Investment Management (Asia) Pte Ltd. (“Brandywine Singapore”) 36 Robinson House, #18 City House Singapore BRE Group, Inc. (“BRE”) 36 East Fourth Street Cincinnati, OH 45202 Citi Fund Management Inc. (“Citi Funds”) 100 First Stamford Place Stamford, CT 06902-6729 Clearbridge Advisors, LLC (“Clear Adv”) 620 Eight Avenue New York, NY 10018 Clearbridge Asset Management, Inc. (“Clear Asset”) 620 Eight Avenue New York, NY 10018 Fairfield Group, Inc. (“FG”) 200 Gibraltor Road Horsham, PA 19044 Gray Seifert & Co (“GS”) 100 International Drive Baltimore, MD 21202 Global Currents Investment Management, LLC (“GCIM”) 100 International Drive Baltimore, MD 21202 Legg Mason Capital Management, LLC(“LMCM”) 100 International Drive Baltimore, MD21202 Legg Mason Canada Holdings Ltd. (“LM Canada Hldg”) 44 Chipman Hill, 10th Floor St. John, New Brunswick E2L 4S6 Canada Legg Mason Charitable Foundation, Inc. (“LMCF”) 100 International Drive Baltimore, MD21202 Legg Mason Fund Adviser, Inc. (“LMFA”) 100 International Drive Baltimore, MD21202 Legg Mason Funding, Corp. (“LMFC”) 100 International Drive Baltimore, MD 21202 Legg Mason Global Asset Allocation, LLC (“LMGAA”) 620 8th Ave., 49th Floor New York, NY 10018 Legg Mason, Inc. 100 International Drive Baltimore, MD21202 Legg Mason & Co. LLC (“LeggCo”) 100 International Drive Baltimore, MD 21202 Legg Mason International Holdings, LLC (“LMIH”) 100 International Drive Baltimore, MD 21202 Legg Mason International Holdings II, LLC (“LMIH II”) 100 International Drive Baltimore, MD 21202 Legg Mason International Holdings (Chile), LLC (“LMIH Chile”) El Regidor No 66 Piso 10 Las Condes, Santiago Chile Legg Mason Investment Counsel, LLC (“LMIC”) 100 International Drive Baltimore, MD 21202 Legg Mason Investor Services, LLC “(LMIS”) 100 International Drive Baltimore, MD 21202 Legg Mason Marketing Co, LLC (“LM Marketing”) 100 International Drive Baltimore, MD 21202 Legg Mason Partners Fund Advisor, LLC (“LMPFA”) 620 8th Ave., 49th Floor New York, NY 10018 Legg Mason Political Action Committee (“LMPAC”) 100 International Drive Baltimore, MD 21202 Legg Mason Properties, Inc. (“LM Properties”) 5955 Carnegie Boulevard Suite 200 Charlotte, NC 28209 Legg Mason Real Estate Capital, Inc. (“LMREC”) 10880 Wilshire Blvd., Suite 1750 Los Angeles, CA 90024 Legg Mason Real Estate Capital II, Inc. (“LMREC II”) 10880 Wilshire Blvd., Suite 1750 Los Angeles, CA 90024 Legg Mason Real Estate Investors, Inc. (“LMREI”) 100 International Drive Baltimore, MD 21202 Legg Mason Commercial Real Estate Services, Inc. (“LMCRES”) 100 International Drive Baltimore, MD 21203 Legg Mason Real Estate Securities Advisors, Inc. (“LMRESA”) 100 International Drive Baltimore, MD 21202 Legg Mason Realty Capital, Inc. (“LMRC”) 100 International Drive Baltimore, MD 21202 Legg Mason Realty Group, Inc. (“LMRG”) 100 International Drive Baltimore, MD 21202 Legg Mason Realty Partners, Inc. (“LMRP”) 100 International Drive Baltimore, MD 21202 Legg Mason Technology Services, Inc. (“LMTS”) 100 International Drive Baltimore, MD 21202 Legg Mason Tower, Inc. (“LM Tower”) 100 International Drive Baltimore, MD 21202 Legg Mason Investment Counsel & Trust Company, N.A.(“LMIC”) 100 International Drive Baltimore, MD21202 LM BAM, Inc. (“LM BAM”) 46 Public Square, Suite 700 Wilkes Barre, PA 18701 LM Capital Company (“LMCC”) 100 International Drive Baltimore, MD 21202 LM Capital Support I (“LMCS I”) 100 International Drive Baltimore, MD21202 LM Capital Support II (“LMCS II”) 100 International Drive Baltimore, MD21202 LM Capital Support III (“LMCS III”) 100 International Drive Baltimore, MD21202 LM Capital Support IV (“LMCS IV”) 100 International Drive Baltimore, MD21202 LM Capital Support V (“LMCS V”) 100 International Drive Baltimore, MD21202 LM Holdings, Limited (“LM Holdings”) 155 Bishopsgate London EC2M 3TY England LMRC II, Inc.(“LMRC II”) 100 International Drive Baltimore, MD 21202 LMRC Properties, Inc. (“LMRC Properties”) 100 International Drive Baltimore, MD 21202 LMM LLC (“LMM”) 100 International Drive Baltimore, MD21202 LMRES Holdings (“LMRES Hldgs”) 100 International Drive Baltimore, MD21202 PCM Holdings I, Inc. (“PCM I”) 8889 Pelican Bay Boulevard, Suite 500 Naples, FL 34108-7512 PCM Holdings II, LLC (“PCM II”) 8889 Pelican Bay Boulevard, Suite 500 Naples, FL 34108-7512 Permal Asset Management, Inc. (“Permal”) 900 Third Ave. 28th Floor New York, NY 10022 Royce & Associates, LLC (“Royce”) 1414 Avenue of the Americas New York, NY10019 Smith Barney Fund Management (“SBFM”) 100 First Stamford Place Stamford, CT 06902 Western Asset Management Company(“WAM”) 385 East Colorado Boulevard Pasadena, CA91101 Western Asset Management Company Limited(“WAMCL”) 10 Exchange Square Primrose Street LondonEC2A 2EN England Western Asset Management Company Ltd (“WAM Tokyo”) Ote Center Building 1-1-3 Otemachi Chiyoda-ku Tokyo 100-0004 Japan Western Asset Management Company Pty Ltd (“WAM Australia”) Level 13 120 Collins Street GPO Box 507 Melbourne Victoria 3000 Australia Western Asset Management (UK) Holdings Limited (“WAMCO Hldgs Ltd”) 10 Exchange Square Primrose Street London EC2A 2EN England Western Asset Management Company Pte, Ltd (“WAM Singapore”) 1 George Street, #23-01 Singapore 049145 Item 32. Principal Underwriters (a)Legg Mason Investor Services, LLC ("LMIS"), the Registrant’s principal underwriter, also serves as principal underwriter for the following investment companies registered under the Investment Company Act of 1940, as amended: Legg Mason Charles Street Trust, Inc.; Legg Mason Capital Management Special Investment Trust, Inc.; Legg Mason Global Trust, Inc.; Legg Mason Capital Management Value Trust, Inc.; Legg Mason Tax-Free Income Fund; Legg Mason Investment Trust, Inc.; Legg Mason Capital Management Growth Trust, Inc.; Western Asset Funds, Inc.; Legg Mason Partners Premium Money Market Trust; Legg Mason Partners Institutional Trust; Legg Mason Partners Money Market Trust; Legg Mason Partners Equity Trust; Legg Mason Partners Variable Equity Trust; Legg Mason Partners Variable Income Trust; Legg Mason Partners Income Trust. (b)The following table sets forth information concerning each director and officer of the Registrant's principal underwriter, LMIS. Name and Principal Business Address* Position and Offices with Underwriter – LMIS Positions and Offices with Registrant Thomas J. Hirschmann Co-Managing Director None Matthew Schiffman 100 First Stamford Pl. Stamford, CT 06902-6732 Co-Managing Director None Jeremy O’Shea 100 First Stamford Pl. Stamford, CT 06902-6732 Vice President None Laura Zimmerman 100 First Stamford Pl. Stamford, CT 06902-6732 Vice President None Jason Bennett Chief Financial Officer, Treasurer and Financial Reporting Officer None Kenneth D. Cieprisz 620 8th Avenue, 49th Floor New York, NY 10018 Chief Compliance Officer None Elizabeth F. Craig Secretary None Vicki Schmelzer Assistant Secretary None Stephen A. Scarpino 100 First Stamford Pl. Stamford, CT 06902 AML Compliance Officer None * All addresses are 100 International Drive, Baltimore, Maryland 21202, unless otherwise indicated. (c)The Registrant has no principal underwriter which is not an affiliated person of the Registrant or an affiliated person of such an affiliated person. Item 33. Location of Accounts and Records The books, accounts and records required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended, are maintained in the physical possession of: State Street Bank and Trust Company P. O. Box 1713 Boston, Massachusetts02105 and Legg Mason Partners Fund Advisor, LLC 620 Eighth Avenue New York, New York10018 Item 34. Management Services - None Item 35. Undertakings - None SIGNATURE PAGE Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Legg Mason Global Asset Management Trust, hereby certifies that it meets all requirements for effectiveness of this Post-Effective Amendment No. 22 to its Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 22 to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Baltimore and State of Maryland, on the 21st day of September 2011. LEGG MASON GLOBAL ASSET MANAGEMENT TRUST By: /s/ R. Jay Gerken R. Jay Gerken President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registrant’s Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/ Mark R. Fetting* Chairman and Trustee September 21, 2011 Mark R. Fetting /s/ R. Jay Gerken President (Principal Executive Officer) and Trustee September 21, 2011 R. Jay Gerken /s/ Ruby P. Hearn* Trustee September 21, 2011 Ruby P. Hearn /s/ Arnold L. Lehman* Trustee September 21, 2011 Arnold L. Lehman /s/ Robin J.W. Masters* Trustee September 21, 2011 Robin J.W. Masters /s/ Jill E. McGovern* Trustee September 21, 2011 Jill E. McGovern /s/ Arthur S. Mehlman* Trustee September 21, 2011 Arthur S. Mehlman /s/ G. Peter O’Brien* Trustee September 21, 2011 G. Peter O’Brien /s/ S. Ford Rowan* Trustee September 21, 2011 S. Ford Rowan /s/ Robert M. Tarola* Trustee September 21, 2011 Robert M. Tarola /s/ Kaprel Ozsolak Chief Financial Officer (Principal Financial and Accounting Officer) September 21, 2011 Kaprel Ozsolak *By: /s/ Richard M. Wachterman Richard M. Wachterman Attorney in Fact, pursuant to Power of Attorney filed herewith. POWER OF ATTORNEY I, the undersigned Director/Trustee of one or more of the following investment companies (as set forth in the companies’ Registration Statements on FormN-1A): LEGG MASON INCOME TRUST, INC. LEGG MASON CHARLES STREET TRUST, INC. LEGG MASON GLOBAL TRUST, INC. LEGG MASON GLOBAL ASSET MANAGEMENT TRUST LEGG MASON TAX-FREE INCOME FUND LEGG MASON INVESTORS TRUST, INC. LEGG MASON CAPITAL MANAGEMENT GROWTH TRUST, INC. LEGG MASON LIGHT STREET TRUST, INC. LEGG MASON CAPITAL MANAGEMENT VALUE TRUST, INC. LEGG MASON INVESTMENT TRUST, INC. LEGG MASON CAPITAL MANAGEMENT SPECIAL INVESTMENT TRUST, INC. plus any other investment company for which Legg Mason Partners Fund Advisor, LLC or an affiliate thereof acts as investment adviser or manager and for which the undersigned individual serves as Director/Trustee hereby severally constitute and appoint each of R. JAY GERKEN, RICHARD SENNETT, ERIN K. MORRIS, CHRISTOPHER BERARDUCCI, ROBERT I. FRENKEL, RICHARD M. WACHTERMAN, THOMAS C. MANDIA, MARC A. DE OLIVERIA, MICHAEL KOCUR, ARTHUR C. DELIBERT and NDENISARYA M. BREGASI my true and lawful attorney-in-fact, with full power of substitution, and each with full power to sign for me and in my name in the appropriate capacity and only for those companies described above for which I serve as Director/Trustee, any Registration Statements on Form N-1A, all Pre-Effective Amendments to any Registration Statements of the Funds, any and all Post-Effective Amendments to said Registration Statements, and any and all supplements or other instruments in connection therewith, to file the same with the Securities and Exchange Commission and the securities regulators of appropriate states and territories, and generally to do all such things in my name and behalf in connection therewith as said attorney-in-fact deems necessary or appropriate to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940, all related requirements of the Securities and Exchange Commission and all requirements of appropriate states and territories. I hereby ratify and confirm all that said attorney-in-fact or their substitutes may do or cause to be done by virtue hereof. Any subsequently executed power of attorney that grants powers unrelated to the powers granted herein will not revoke nor supersede this power of attorney unless such subsequent power of attorney expressly states otherwise. WITNESS my hand on the date set forth below at Baltimore, Maryland. SIGNATURE DATE /s/ Mark R. Fetting May 26, 2011 Mark R. Fetting /s/ R. Jay Gerken May 26, 2011 R. Jay Gerken /s/ Ruby P. Hearn May 26, 2011 Ruby P. Hearn /s/ Arnold L. Lehman May 26, 2011 Arnold L. Lehman /s/ Robin J.W. Masters May 26, 2011 Robin J.W. Masters /s/ Jill E. McGovern May 26, 2011 Jill E. McGovern /s/ Arthur S. Mehlman May 26, 2011 Arthur S. Mehlman /s/ JenniferW. Murphy May 26, 2011 JenniferW. Murphy /s/ G. Peter O’Brien May 26, 2011 G. Peter O’Brien /s/ S. Ford Rowan May 26, 2011 S. Ford Rowan /s/ Robert M. Tarola May 26, 2011 Robert M. Tarola
